FILED
                                                              AUGUST 31, 2021
                                                         In the Office of the Clerk of Court
                                                        WA State Court of Appeals, Division III




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                             DIVISION THREE

STATE OF WASHINGTON,                         )         No. 37538-2-III
                                             )
                  Respondent,                )
                                             )
   v.                                        )         UNPUBLISHED OPINION
                                             )
JEREMEY DOUGLAS PEDERSEN,                    )
                                             )
                  Appellant.                 )

        PENNELL, C.J. — Jeremy Pedersen appeals his conviction for first degree child

rape. We affirm the conviction but remand for resentencing.

                                         FACTS

        In 2018, 12-year-old N.R. told her grandmother she had been molested six years

earlier by her mother’s boyfriend, Jeremy Pedersen. The grandmother immediately called

N.R.’s mother about the disclosure. N.R.’s mother then contacted law enforcement

and Detective Stephen Evitt conducted a forensic interview with N.R. The State charged

Mr. Pedersen with one count of first degree child molestation and one count of first

degree child rape.

        Mr. Pedersen was initially represented by court-appointed counsel. At arraignment,

he was informed of the maximum penalties of life in prison and/or a $50,000 fine on both
No. 37538-2-III
State v. Pedersen


charges. Together with his court-appointed attorney, Mr. Pedersen reviewed and signed

an acknowledgement of advice of rights that restated the maximum penalty for his

charges.

       Subsequent to arraignment, Mr. Pedersen advised the court he wished to represent

himself. Mr. Pedersen indicated he was satisfied with his attorney, but he thought he

could better show the jurors who he was through self-representation. The trial court

engaged Mr. Pedersen in a lengthy colloquy regarding his rights and the dangers and

disadvantages of self-representation. The court advised Mr. Pedersen of the standard

sentencing range he could face upon conviction. The court did not reiterate the statutory

maximum terms of incarceration. The court ended the colloquy by giving Mr. Pedersen

several days to reconsider his request for self-representation. Mr. Pedersen subsequently

confirmed he wished to proceed pro se. The court accepted this position and appointed

Mr. Pedersen’s existing attorney as standby counsel.

       Prior to trial, the State filed an amended information adding two sentencing

aggravators to each of the charges.1 The amended information stated the maximum

sentence of life in prison and/or a $50,000 fine. At a hearing, Mr. Pedersen indicated


       1
        The two aggravators were the particularly vulnerable victim aggravator as
defined in RCW 9.94A.535(3)(b), and the position of trust aggravator as defined in
RCW 9.94A.535(3)(n).

                                             2
No. 37538-2-III
State v. Pedersen


he reviewed the amended information. At the trial court’s request, the State informed

Mr. Pedersen the sentencing aggravators, if found by the jury, allowed the court to

sentence him beyond his standard range.

       At trial, the State elicited testimony from N.R., her mother, her grandmother, her

cousin, Detective Evitt, and Jessica Johnson, an expert on sexual abuse. During his case

in chief, Mr. Pedersen elicited testimony from N.R. and Detective Evitt. Mr. Pedersen did

not testify.

       The jury found Mr. Pedersen guilty of first degree child rape, but acquitted him of

child molestation. The jury also found the two sentencing aggravators on the child rape

charge.

       At sentencing, Mr. Pedersen faced a standard range of 240 to 318 months’

imprisonment. Mr. Pedersen’s offender score was based in part on a prior conviction for

possession of controlled substances. The trial court imposed an exceptional sentence of

342 months’ imprisonment, which was 24 months above the high end of the standard

range. The court also imposed lifetime community custody and a $500 victim penalty

assessment. The State represented that Mr. Pedersen was indigent and did not ask for

any additional legal financial obligations. Nevertheless, Mr. Pedersen’s judgment and




                                             3
No. 37538-2-III
State v. Pedersen


sentence states Mr. Pedersen is required to “pay supervision fees as determined by DOC

[Department of Corrections]” while on community custody. Clerk’s Papers at 53.

       Mr. Pedersen now appeals his conviction and sentence.

                                         ANALYSIS

Waiver of right to counsel

       Individuals charged with crimes enjoy competing rights to counsel and self-

representation. State v. James, 138 Wn. App. 628, 635, 158 P.3d 102 (2007). The default

is the right to counsel. In order for the right to counsel to give way to the right to self-

representation, the trial court must ensure the waiver of counsel is “knowing, voluntary,

and intelligent.” City of Bellevue v. Acrey, 103 Wn.2d 203, 208-09, 691 P.2d 957 (1984).

       There is no set formula for assessing the validity of a waiver of counsel. James,

138 Wn. App. at 636. “[A]t a minimum” the defendant should be advised of “the

seriousness of the charge, the possible maximum penalty involved, and the existence of

technical, procedural rules governing the presentation of the accused’s defense.” State v.

Silva, 108 Wn. App. 536, 539, 31 P.3d 729 (2001). The ultimate question is whether the

defendant made an informed choice “with eyes open.” Adams v. United States ex rel.

McCann, 317 U.S. 269, 279, 63 S. Ct. 236, 87 L. Ed. 268 (1942). We review a trial




                                               4
No. 37538-2-III
State v. Pedersen


court’s decision regarding waiver of the right to counsel for abuse of discretion. In re

Pers. Restraint of Rhome, 172 Wn.2d 654, 667, 260 P.3d 874 (2011).

       Mr. Pedersen claims his counsel waiver was invalid because his colloquy with the

trial court did not include advice regarding his statutory maximum term of incarceration.

We are unpersuaded. While it would have been preferable for the trial court to review the

statutory maximum penalty during the counsel-waiver colloquy, this was not required.

Mr. Pedersen was advised of the statutory maximum term prior to his counsel waiver,

during arraignment and through the advisement of rights form. Nothing in the record

suggests Mr. Pedersen did not understand his maximum term of imprisonment. This case

is therefore distinct from State v. Nordstrom, 89 Wn. App. 737, 744, 950 P.2d 946 (1997),

where the defendant was never informed as to the maximum penalty and United States v.

Erskine, 355 F.3d 1161, 1171 (9th Cir. 2004), where the defendant was misinformed as to

the maximum penalty.

       Mr. Pedersen also argues the court should have confirmed his desire for self-

representation after the State filed amended charges. This is not required by our case law.

See State v. Modica, 136 Wn. App. 434, 445, 149 P.3d 446 (2006), aff’d, 164 Wn.2d 83,

186 P.3d 1062 (2008). Furthermore, the trial court revisited Mr. Pedersen’s desire to




                                             5
No. 37538-2-III
State v. Pedersen


represent himself during a February 11, 2020 hearing. This was after the State filed the

amended information but before trial.

       Finally, Mr. Pedersen argues his constitutional rights were violated because he

was erroneously advised he would waive his right to testify if he represented himself.

The purported advice came during a CrR 3.5 hearing addressing the admissibility of

Mr. Pedersen’s statements to police. The CrR 3.5 hearing took place after Mr. Pedersen

waived his right to counsel. During the hearing, the prosecutor and the court had the

following colloquy:

              THE COURT: Does the State intend to introduce any of those
       statements?
              [THE PROSECUTOR]: Potentially. I don’t know—Mr. Pedersen,
       obviously, can’t testify on his own behalf, if he’s going to be representing
       himself, so he’s going to need to—those statements—depending on—I
       don’t know. He could change his mind, between now and then, whether or
       not he wants an attorney. I don’t know. So the State needs to be prepared
       for everything.
              So there are statements that are offered, that, if he changes his mind,
       day of trial, then I need to be prepared.
              THE COURT: Okay.

1 Report of Proceedings (RP) (May 29, 2019) at 42-43.

       The prosecutor clearly misspoke when she said Mr. Pedersen could not testify if he

represented himself. However, Mr. Pedersen has not shown how this comment impacted

any of his rights. During the trial court’s colloquies with Mr. Pedersen on self-


                                             6
No. 37538-2-III
State v. Pedersen


representation, the court repeatedly explained Mr. Pedersen had the right to testify, but

was not required to do so. The court cautioned Mr. Pedersen that if he represented himself

but chose not to testify, he would not get to use closing argument to tell his “side of the

story.” 1 RP (May 15, 2019) at 19. Mr. Pedersen repeatedly affirmed he understood the

trial court’s advice. Contrary to the arguments made on appeal, nothing about the trial

court’s explanation of the right to testify was contradictory or confusing.

       Given the totality of the circumstances, Mr. Pedersen validly waived his right to

counsel in favor of his right to self-representation.

Right of self-representation

       Mr. Pedersen argues the trial court undermined his right of self-representation by

misadvising him on the admissibility of prior witness statements, unnecessarily limiting

the role of standby counsel, and issuing conditions of pretrial release impairing his access

to witnesses. We address Mr. Pedersen’s arguments in this order.

       Advice on admissibility of prior statements

       Mr. Pedersen claims the trial court erroneously told him he would only be able to

admit testimony regarding N.R.’s prior out-of-court statements for impeachment

purposes. Mr. Pedersen points out that a witness’s prior statements can sometimes be




                                              7
No. 37538-2-III
State v. Pedersen


admitted as substantive evidence, not just impeachment. Thus, he claims the trial court’s

advice was faulty.

       We disagree the trial court’s comments were misleading. In context, it was

apparent Mr. Pedersen was interested in impeaching N.R. with allegedly prior

inconsistent statements. The trial court correctly advised Mr. Pedersen about the limited

admissibility of such testimony. Mr. Pedersen fails to point to any authority requiring the

trial court to volunteer that certain types of prior statements can be admissible as

substantive evidence.

       Even if the trial court had misspoken, Mr. Pedersen fails to show prejudice.

The trial court made clear Mr. Pedersen had the right to call any witnesses to N.R.’s

prior statements. Yet Mr. Pedersen declined to do so. There is no reason to think Mr.

Pedersen’s choice not to call witnesses was based on a misunderstanding regarding

whether their statements would be considered impeachment or substantive evidence.

       Role of standby counsel

       Mr. Pedersen argues the trial court abused its discretion in limiting the role of

standby counsel to legal research, assisting with subpoenas, facilitating communication

with the State, and answering legal and procedural questions during trial. Mr. Pedersen

did not ask standby counsel to play a greater role and he cites no authority to suggest a


                                              8
No. 37538-2-III
State v. Pedersen


trial court is obliged to offer a menu of services from standby counsel. “[T]here is no

absolute right of the pro se defendant to standby counsel.” State v. DeWeese, 117 Wn.2d

369, 379, 816 P.2d 1 (1991). It is appropriate for a trial court to define standby counsel’s

role so counsel knows their obligations, does not infringe on the defendant’s right of self-

representation, and is not forced to serve as the defendant’s law clerk or assistant.

See State v. Silva, 107 Wn. App. 605, 627-28, 27 P.3d 663 (2001). The trial court here

exercised appropriate discretion in defining the role of Mr. Pedersen’s standby counsel.

       Access to witnesses

       Finally, Mr. Pedersen argues the trial court interfered with his ability to prepare his

defense by signing a pretrial release order prohibiting him from contacting any and all

witnesses. We disagree with this assessment. By the time Mr. Pedersen was released from

custody, N.R. and her mother had already been interviewed by standby counsel and an

investigator. Mr. Pedersen had authorization to use the services of the investigator to

conduct pretrial interviews. Mr. Pedersen utilized his authorization to interview N.R.’s

grandmother and Detective Evitt. During the pretrial process and trial, Mr. Pedersen

never objected to the adequacy of the investigative tools provided by the trial court.

His claim the trial court impaired his right to prepare a defense fails as a factual matter.




                                              9
No. 37538-2-III
State v. Pedersen


Unpreserved trial errors

       For the first time on appeal, Mr. Pedersen claims the State committed various trial

errors by illegally introducing evidence and engaging in improper argument. Litigants are

generally not entitled to appellate review of unpreserved errors. See RAP 2.5(a). An

exception exists for “manifest error affecting a constitutional right.” RAP 2.5(a)(3). This

exception is a narrow one. State v. Kirkman, 159 Wn.2d 918, 935, 155 P.3d 125 (2007).

Even in the criminal context, it does not entitle a party to review of an unpreserved issue

based simply on the claim of a constitutional right to a fair trial. See id. Instead, the

alleged constitutional error must be truly constitutional in nature, instead of mere trial or

evidentiary error. See State v. Powell, 166 Wn.2d 73, 84, 206 P.3d 321 (2009). In

addition, to be a candidate for review, the error must be “manifest,” such that the existing

record shows the error had a practical and identifiable impact on trial. Kirkman, 159

Wn.2d at 935.

       The errors identified by Mr. Pedersen include allegations of improper opinion

testimony, introduction of hearsay evidence, and prosecutorial misconduct during

summation. We discuss each of the claims in turn.




                                              10
No. 37538-2-III
State v. Pedersen


       Opinion testimony

       Mr. Pedersen claims the prosecutor improperly elicited opinion testimony from

three of the State’s witnesses: N.R.’s grandmother, Jessica Johnson, and Detective Evitt.

Our case law makes clear that witness testimony touching on an ultimate issue of fact,

such as the veracity of a complaining witness, is not automatically reviewable as a

manifest constitutional error. Id. at 936. Instead, “‘[m]anifest error’ requires a nearly

explicit statement by the witness that the witness believed the accusing victim.” Id.

              1. N.R.’s grandmother

       The statement from N.R.’s grandmother is contained in the following testimony on

direct examination:

       Q.     . . . Did you tell [N.R.] what to say to make a disclosure?
       A.     No.
       Q.     When [N.R.] was crying and telling you, did you have any doubt in
              what she was saying?
       A.     No.

1 RP (Feb. 13, 2020) at 413.

       The grandmother’s testimony does not include an explicit or nearly explicit

statement that she believed the truth of N.R.’s allegation. Mr. Pedersen’s defense strategy

was to raise doubts about N.R.’s recollections about her abuse. He focused on the

possibility N.R. mistook him for a different possible perpetrator. Given N.R. was crying


                                             11
No. 37538-2-III
State v. Pedersen


at the time she made a disclosure to her grandmother, it appears the prosecutor’s question

was designed to address the clarity of the information relayed by N.R., not the veracity of

what she was saying.

                 2. Jessica Johnson

       The testimony from Jessica Johnson was elicited during redirect examination. On

cross-examination, Mr. Pedersen engaged Ms. Johnson in the following question and

answer:

       Q.        . . . Do children lie?
       A.        In my experience, not very often; but, yes, it could happen.

Id. at 401-02.

       The prosecutor followed up on this question during redirect:

       Q.        Ms. Johnson, when we’re talking about children lying, what does the
                 research say about children lying about sexual abuse? Does that
                 happen frequently?
       A.        No. It’s less than four percent.
       Q.        Of all reported sexual assaults?
       A.        Yes.

Id. at 402.

       Ms. Johnson’s testimony did not constitute a comment on N.R.’s credibility.

Her testimony was limited to children in general, not N.R. specifically. The testimony




                                               12
No. 37538-2-III
State v. Pedersen


was in direct response to the topic opened by Mr. Pedersen during cross-examination.

It was not improper.

             3. Detective Evitt

      The testimony at issue from Detective Evitt is more considerably extensive, as it

involved his description of the protocols used to interview N.R. The following excerpts

from the State’s direct examination are relevant to Mr. Pedersen’s claims:

      Q.     . . . So when you’re interviewing a child, are there certain steps or
             protocols that you follow?
      A.     Yes. And that’s where the Child Forensic Interview training comes
             along. It’s a 40-hour course that—from my recollection of that, it’s
             research based. The design of the course is to be as—as least
             suggestive to kids and how to ask questions as well as the initial—
             some of the initial protocols before asking the questions that are
             pertinent to the investigation to get an idea of their ability to
             communicate . . . .
      ....
      Q.     And why do you ask for a promise to tell the truth?
      A.     Again, based on the training, there are studies that show that have
             looked at child interviews over the years that that [sic] eliciting of a
             promise to tell the truth gets the desired results of kids will tell the
             truth.
      ....
      Q.     Are there certain types of questions that you stay away from when
             you’re doing a child forensic interview?
      A.     Anything suggestive. And I’m not perfect. I know that I’ve asked
             suggestive questions on occasion. But suggestive questions, yes or
             no questions, unless the yes or no question is followed up with an
             open-ended question. . . .
      ....
      Q.     When you interviewed [N.R.], did you use this protocol?

                                            13
No. 37538-2-III
State v. Pedersen


      A.     Yes.
      ....
      Q.     And does it surprise you that there would be testimony from her
             grandmother that he touched her vagina and then with you it was
             very close to her vagina?
      A.     No, not at all.
      Q.     Why not?
      A.     The—based on my experience with interviewing people, the—the
             things that happened to the individual are—are imprinted in their
             minds differently than someone that is listening about that, and then
             you add time on to that as well. . . . And so I think the most critical
             piece of that is if it didn’t happen to you, it’s—it’s not typically—the
             detail of it isn’t necessarily remembered as well.
      ....
      Q.     What word did she use?
      A.     She used the word “stick.”
      Q.     And is it uncommon in your experience for a child to use—to not be
             comfortable using the anatomically correct word?
      A.     It’s more common that children, regardless of age . . . . It’s not
             uncommon. Most actually use whatever word typically they use in
             their family. . . .
      ....
      Q.     Was [N.R.] consistent with you in what she told from you [sic] the
             first interview to the second interview?
      A.     Yes. . . .
      ....
      Q.     Did you have any concerns about [N.R.’s] account of her abuse?
      A.     I did not.
      Q.     Have you had interviews in the past where you’ve had concerns?
      A.     Yeah.
      ....
      Q.     Detective Evitt, based on your training and experience, are there
             things that you would expect to see if [N.R.] was just mimicking
             what happened to [her cousin] as part of her outcry?
                    THE DEFENDANT: Objection. Speculation.
                    THE COURT: Sustained without further foundation.

                                            14
No. 37538-2-III
State v. Pedersen


                     [PROSECUTOR]: Your Honor, he’s testified at length that
             he’s been a person [sic] detective for six years, that he’s received
             extensive training in sexual abuse and sexual assault and handled
             two hundred plus child sexual assault cases. I believe that gives him
             a basis on—based on his training and experience to comment on that
             issue.
                     THE COURT: I don’t know that it does, so you’ll need to lay
             a foundation.
             ....
      Q.     . . . Detective Evitt, as part of your training, do you—have you spent
             time learning and studying about how to determine if there are
             concerns with regards to a disclosure of sexual assault or sexual
             abuse?
      A.     Yes. That’s been a part of many trainings that I’ve been to.
      Q.     And in every case that you take, do you take the time to be critical of
             the disclosure to make sure that you are proceeding appropriately?
      A.     Yes. My goal is to be both as thorough and as critical as I can.
      Q.     And as part of your training and experience, have you learned about
             specific things that can happen when a disclosure is not true?
      A.     Yes. I’ve noticed a few things.
      Q.     And have you received specific training in signs to look for when
             there has been a coaching of a disclosure?
      A.     Yes, there are some of those.
      Q.     And so what are some of the signs that you would look for when
             there’s been coaching of a disclosure?
      A.     Some of them could be in particular with a physical act that is being
             described where the detail is lacking or perhaps there’s an I—a
             significant amount of I don’t remembers. Or we’re also trained to
             look for the sights and smells and feelings and, you know, things that
             would be associated with a traumatic event that people in general,
             including children, would—would have—would have as a memory.
      Q.     When you interviewed [N.R.], was she able to tell you all the sights
             that she had surrounding both incidences of abuse?
      A.     She had some sights and they were very specific and some of the
             ancillary things around the room or—She did not describe, you


                                           15
No. 37538-2-III
State v. Pedersen


             know, colors, and—but it was very specific to her—to her where she
             was located in relation to Mr. Pedersen.
      Q.     Did she have specific recollection of words that were said during the
             abuse?
      A.     Yes, she did.
      Q.     When a child is—when you’re concerned about coaching, is there
             also a concern about the consistency of the disclosure?
      A.     Yes.
      Q.     Why is that a concern?
      A.     In general, not just with children, but when people talk about events
             that haven’t happened or they’re trying to remember something that
             they were either told or they made up themselves, it’s very difficult
             to create the same details more than one time.
      Q.     And when did you initially interview [N.R.]?
      ....
      A.     . . . The date of the forensic interview was July 11 of 2018.
      ....
      Q.     Was [N.R.] clear to you during the interview with her about where
             precisely each act of sexual abuse took place?
      A.     As I recall in the initial stages of talking about what had happened,
             she mentioned that both incidences happened in one house. . . . And
             then towards the end . . . she separated them into the big—the front
             house and the back house. She didn’t use the word dollhouse with
             me. . . .
      Q.     Does that cause you any pause with regards to her disclosure that she
             had the location first altogether and then separated out upon further
             questioning?
      A.     No.
      Q.     Why not?
      A.     Because when a child victim and/or even an adult, when trauma
             happens, there are things that you don’t remember. At least that’s
             been my experiences. . . .
      Q.     So at times, it can be significant; at times, it cannot?
      A.     Very circumstantial.
      Q.     Detective, based on your training and experience, why would [N.R.]
             only disclose part of her abuse initially to her family?

                                            16
No. 37538-2-III
State v. Pedersen


                      THE DEFENDANT: Objection. Speculation.
                      THE COURT: It was phrased in terms of his training and
              experience. I’ll allow the question.
                      THE WITNESS: Just based on my training and experience,
              sometimes—and it’s personality and circumstances—some people
              don’t feel comfortable disclosing everything all at once. . . . I mean,
              there isn’t any one particular answer. There’s multiple reasons why
              somebody might not disclose all of something at one time.

Id. at 446, 448, 450-53, 455, 457, 477-83.

       The foregoing excerpts show Detective Evitt’s testimony was focused on

generalized issues regarding memory and recall. He also addressed potential concerns

that he might have influenced N.R.’s testimony through the use of suggestive questioning.

Our decisions have held these are permissible topics for expert opinions. See State v.

Willis, 151 Wn.2d 255, 262-64, 87 P.3d 1164 (2004); State v. Morales, 196 Wn. App.

106, 122-25, 383 P.3d 539 (2016).

       At times, Detective Evitt indicated that, based on his training and experience, he

did not see any red flags with respect to N.R.’s account of abuse. But testimony that N.R.

did not show signs of coaching, inconsistency, or other fabrication is not the same as

explicitly stating N.R. was telling the truth or that Detective Evitt believed N.R. See State

v. Madison, 53 Wn. App. 754, 763, 770 P.2d 662 (1989). Indeed, a witness may provide a

clear and consistent account of an event that raises no red flags, but is nevertheless false.




                                             17
No. 37538-2-III
State v. Pedersen


Kirkman, 159 Wn.2d at 930 (“A witness or victim may ‘clearly and consistently’ provide

an account that is false.”).

       This case is far different from our recent decision in State v. Cook, 17 Wn. App. 2d

96, 484 P.3d 13 (2021). In Cook, the prosecutor engaged in repeated acts of vouching,

including improperly asking witnesses to opine on the victim’s credibility. A primary

distinction between Cook and this case is that the prosecutor’s actions in Cook generated

at least some objections, which were overruled. In addition, the testimony in Cook

contained far more explicit evaluations of the victim’s credibility than what occurred

here. For instance, when questioning the investigative detective in Cook, the prosecutor

elicited testimony that it was the detective’s practice to inform the prosecutor if he

believed a victim was “lying,” but no such information was reported in Mr. Cook’s case.

Id. at 102. The prosecutor also elicited testimony from a forensic interviewer that her

interview process was “shown to produce truthful and accurate information.” Id. Here,

Detective Evitt never indicated he had made an assessment of whether N.R. was lying, he

merely explained how N.R.’s interview did not raise any red flags when judged according

to his forensic training. Unlike the interviewer in Cook, Detective Evitt never said his

interview was designed to elicit the truth. Instead, Detective Evitt focused on ways in




                                             18
No. 37538-2-III
State v. Pedersen


which his interview was designed not to influence the child’s testimony and to evaluate

some red flags.

       It is often appropriate for the prosecution or defense to elicit testimony regarding

human memory and forensic interview techniques. In such cases, the line between

permissible expert testimony and an improper opinion about credibility can become

blurry. It is for this reason an objection is so important. A timely objection allows the trial

court to orient the witness’s testimony and remind the jury of their independent role in

determining credibility. But when no objection is made, the nebulousness of the witness’s

testimony becomes irreparable. Appellate intervention is unwarranted in such

circumstances.

       Because Mr. Pedersen has not shown the State’s witnesses provided explicit or

nearly explicit opinions regarding N.R.’s credibility, his unpreserved complaints

regarding improper opinion testimony will not be reviewed.

       Hearsay evidence

       Mr. Pedersen alleges the prosecutor improperly introduced evidence of N.R.’s

prior consistent statements in violation of evidentiary hearsay rules. We decline to review

this argument under RAP 2.5(a). Because N.R. testified, Mr. Pedersen’s arguments do

not implicate his constitutional right to confront witnesses. See Crawford v. Washington,


                                              19
No. 37538-2-III
State v. Pedersen


541 U.S. 36, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004). Moreover, even if there were a

confrontation issue, this type of constitutional claim is not one that can be raised for the

first time on appeal. State v. Burns, 193 Wn.2d 190, 210, 438 P.3d 1183 (2019).

       Mr. Pedersen attempts to recast his hearsay argument as constitutional error by

claiming it constituted prosecutorial misconduct. But prosecutorial misconduct is not a

stand-alone constitutional claim. If an allegation of prosecutorial misconduct could

resurrect an unpreserved evidentiary error, such as the introduction of hearsay evidence,

RAP 2.5(a)’s exception for unpreserved errors would no longer be narrow. The exception

would swallow the rule. We decline to review Mr. Pedersen’s unpreserved hearsay

arguments.

       Improper argument

       Mr. Pedersen argues the prosecutor committed misconduct in summation by

suggesting N.R. was credible because she repeated her statements. Because this issue was

not preserved, review turns on whether Mr. Pedersen can show the prosecutor’s actions

were “so flagrant and ill intentioned that an instruction could not have cured the resulting

prejudice.” State v. Emery, 174 Wn.2d 741, 760-61, 278 P.3d 653 (2012). Here, the

burden has not been met. The prosecutor is allowed to argue their case. This includes

arguing the evidence at trial supports the victim’s credibility. The fact that Mr. Pedersen


                                              20
No. 37538-2-III
State v. Pedersen


could have asserted a hearsay objection to some of the evidence supporting N.R.’s

credibility did not bar the prosecutor from making arguments regarding the admitted

evidence. There was no flagrant and ill-intentioned misconduct. See State v. Copeland,

130 Wn.2d 244, 290, 922 P.2d 1304 (1996) (“Prosecutors may argue inferences from the

evidence, including inferences as to why the jury would want to believe one witness over

another.”).

Sentencing issues

       At sentencing, Mr. Pedersen’s offender score was enhanced by a prior conviction

for possession of controlled substances. The Supreme Court has since decided in State v.

Blake, 197 Wn.2d 170, 481 P.3d 521 (2021), that controlled substance convictions, such

as Mr. Pedersen’s, are void. A void conviction cannot be used to enhance a defendant’s

offender score. See State v. Ammons, 105 Wn.2d 175, 187-88, 713 P.2d 719, 718 P.2d

796 (1986). Accordingly, Mr. Pedersen is entitled to resentencing.

       At resentencing, Mr. Pedersen may ask for all discretionary legal financial

obligations to be struck from the judgment and sentence based on indigence, including

Department of Corrections supervision fees imposed pursuant to RCW 9.94A.703(2)(d).

See State v. Spaulding, 15 Wn. App. 2d 526, 536, 476 P.3d 205 (2020).




                                            21
No. 37538-2-III
State v. Pedersen


                                    CONCLUSION

       Mr. Pedersen's conviction is affirmed. This matter is remanded for resentencing.

       A majority of the panel has determined this opinion will not be printed in

the Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.




                                          Pennell, C.J.

WE CONCUR:




                                   .1


Staab, J.




                                            22